ON MOTION FOR REHEARING
MORRISON, Presiding Judge.
On original submission of this cause, we fell into error in considering the 51 separate counts under which the appellant was found guilty in solido. We now realize that, even though the law allows multiple misdemeanors to be charged in the same information, the sufficiency of the evidence as to each count must be examined with the rule of circumstantial evidence in mind separate and apart from the evidence adduced as to the other counts. As a predicate to a discussion of the separate counts, we must call attention to certain well established rules of law relating to violations of the Penal Code relating to bawdy houses.
It has been the uniform holding of this court through the years that reputation alone will not be sufficient, standing alone, to convict one of being a prostitute or convict one for operating a bawdy house. Williamson v. State, 156 Texas Cr. Rep. 520, 244 S.W. 2d 202, and Cox v. State, 84 Texas Cr. Rep. 49, 205 S.W. 131.
But where there is additional evidence, such an act of intercourse for hire or a plea of guilty of the woman found on the premises to a charge of vagrancy by prostitution, then the evidence is sufficient. Crowell v. State, 147 Texas Cr. Rep. 299, 180 S.W. 2d 343.
In the light of these rules, we have again re-examined this voluminous record and find the following counts not supported by sufficient evidence to support the conviction: 34, 35, 37, 38, 44, 53, 54, 56, 61, 66, 67, 73, 74, 76 and 77.
Accordingly the appellant’s motion for rehearing as to these counts is granted and the convictions are reversed. As to convictions under the remaining counts, the motion for rehearing is overruled.
The judgment is accordingly reformed so as to fix appellant’s punishment at confinement in jail for 720 days and a fine of $7,200.00.
As reformed, the judgment is affirmed.